Citation Nr: 0608143	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  94-10 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployment due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The veteran's active military service extended from November 
1972 to October 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The case was previously remanded by the Board, in October 
2003, in part to have the veteran examined.  The veteran did 
not report for the scheduled examination.  

In April 2005, the Board again remanded the case to maker 
another attempt to contact the veteran and have him examined.  
He did not report for scheduled testing.  He reported for 
examination in May 2005.  

As explained below, the Board concurs with recently received 
written argument submitted by the veteran's representative 
indicating that the veteran may not have received notice of 
recent testing scheduled in conjunction with his most recent 
VA compensation examination.  Since the results of such 
testing are critical to a proper rating, the Board finds that 
this appeal must be REMANDED again to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran did not report for a myocardial perfusion study 
and a stress electrocardiogram (EKG), which had been 
scheduled as part of the May 2005 VA examination, requested 
by the previous Board remand.  It is clear from the report 
that the missing evidence from the tests had a significant 
impact on the examiner's conclusions.  The examiner wrote, 
"The veteran's cardiovascular state is somewhat confusing.  
There is some evidence suggesting that the veteran does have 
coronary artery disease, but he failed to report for recent 
myocardial perfusion study and stress EKG."  The report of 
the May 2005 VA examination states that, "A myocardial 
perfusion study was scheduled as well as a stress 
electrocardiogram.  The patient failed to show for these 
examinations."  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the duty to assist "is not always a one-way street" 
and that, "[i]f a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Where 
a veteran fails to report for a scheduled examination, and 
does not provide VA with a justifiable excuse for his absence 
or make an attempt to reschedule, the benefit shall be denied 
because there remains no adequate means of effectively rating 
the service-connected disability.  See 38 C.F.R. §§ 3.326, 
3.327, 3.655 (2005); Dusek v. Derwinski, 2 Vet. App. 519 
(1992).

In this case, as indicated by the veteran's service 
representative in a recently received brief, the veteran may 
not have been notified of the diagnostic tests in question.  
This is possible in light of past notification problems.  
Moreover, the Board's April 2005 remand specifically 
requested a copy of the notice letter, but it is not in the 
file.  A copy of the notice letter needs to be put in the 
file, to comply with the Board remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).  More importantly, a copy of the 
notice letter is required so the Board can be assured that 
the veteran was notified.  

If the veteran provides good cause for his failure to present 
for the tests, the physician who examined him in May 2005 
should estimate the metabolic equivalent (MET's).  38 C.F.R. 
§ 4.104, Note (2) (2005).  The Board's April 2005 requested 
an estimation of MET's, but it is not in the report.  It 
should be determined if the veteran has a legitimate reason 
for not taking the tests, and, if so, the examiner should 
make the required estimation.  Stegall, at 271.  

This is not an original compensation claim, which can be 
adjudicated on the evidence of record if the veteran fails to 
report for a scheduled examination.  In Olson v. Principi, 3 
Vet. App. 480, 483 (1992), the claimant reported for 
examination, but would not submit to testing.  The Court held 
that not cooperating with the examination was essentially the 
same as failure to report for examination.  If the veteran 
does not report for the required testing, the regulation 
requires that "the claim shall be denied."  38 C.F.R. 
§ 3.655(b) (2005).  Since this may be the controlling 
regulation, the RO must notify the veteran of this regulation 
in a supplemental statement of the case.  38 U.S.C.A. 
§ 7105(d)(1)(B) (West 2005).  Although the previous Board 
remand pointed this out, it was not done.  Such notice must 
be provided.  Stegall, at 271.  

Accordingly, the case is REMANDED for the following action:

1.  A copy of the letter notifying the 
veteran of the testing to be done in 
conjunction with his May 2005 VA 
examination should be obtained from the 
VA Medical Center and associated with 
the claims folder.  

2.  The AMC/RO should ask the veteran 
to explain why he was unable to present 
for the testing scheduled in 
conjunction with his May 2005 
examination.  If good cause is shown, 
to include not receiving notice, the 
AMC/RO should reschedule a myocardial 
perfusion study and a stress EKG.  

In providing notice of the rescheduled 
tests, the RO must also inform the 
veteran that if he fails to report for 
the scheduled tests, and does not 
provide VA with a justifiable excuse 
for his absence, or make an attempt to 
reschedule, the his increased rating 
claim may be denied because there 
remains no adequate means of 
effectively rating the service-
connected disability.  38 C.F.R. §§ 
3.326, 3.327, 3.655.  

3.  If the myocardial perfusion study 
and a stress EKG studies in question 
are accomplished, the results of the 
tests should be reviewed by the 
physician who performed the May 2005 VA 
cardiovascular examination of the 
veteran and the clinician should answer 
the following questions, preferably 
supported by a rationale.  (If further 
examination is necessary to respond to 
these questions, it should be 
scheduled.)  

a.  Determine the current severity of 
the veteran's hypertension.  

b.  Determine the current severity of 
the veteran's post-operative residuals 
of a dissected thoracic aorta.  
 
c.  Determine the current severity of 
the veteran's atherosclerotic heart 
disease.  

d.  Report whether the veteran has 
dyspnea, fatigue, angina, dizziness or 
syncope, evidence of cardiac 
hypertrophy or dilatation (on 
electrocardiogram, echocardiogram, or 
X-ray), and congestive heart failure.  

e.  Report the percentage of left 
ventricular dysfunction and workload in 
METS.

f.  Note the degree of functional 
impairment due to the veteran's 
cardiovascular disease, to include 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that it precludes more than sedentary 
employment.  

g.  Express an opinion as to whether it 
is at least as likely as not (a 50 
percent or greater probability) that 
the veteran's service-connected 
hypertension with post surgical repair 
of the thoracic aorta and coronary 
artery disease, and sensory neuropathy 
in the right lower extremity secondary 
to scar formation in the right groin 
region (see report of most recent VA 
neurological examination) prevent him 
from engaging in substantially gainful 
employment consistent with his 
education and employment experience.  
The age of the veteran should not be 
considered.  See 38 C.F.R. § 4.19 
(2005).

4.  If the veteran asserts good cause 
for not presenting for the tests and is 
still unable to undergo such studies 
(e.g., for medical reasons), the case 
should be referred to the physician who 
performed the May 2005 VA 
cardiovascular examination for review 
and to provide an estimate of the 
veteran's MET's.  

5.  Thereafter, the AMC/RO should 
review the claims file and ensure that 
no other notification or development 
action is indicated.  If further action 
is required, the AMC/RO should 
undertake it before further 
adjudication of the claim.

6.  The AMC/RO should then readjudicate 
this claim in light of any evidence added 
to the record.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

